J-S24001-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

QUINTON BRIGHT

                            Appellant                   No. 2924 EDA 2013


             Appeal from the Judgment of Sentence June 14, 2013
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0015523-2010


BEFORE: GANTMAN, P.J., ALLEN, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                               FILED MAY 15, 2015

        Appellant, Quinton Bright, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his

convictions for firearms not to be carried without a license, theft by unlawful

taking or disposition, and persons not to possess firearms.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case.2 Therefore, we have no reason to

restate them.

        Appellant raises the following issue for our review:
____________________________________________


1
    18 Pa.C.S.A. §§ 6106(a)(1), 3921(a), and 6105(a.1)(1), respectively.
2
 The trial court’s opinion at page 5, footnote 4 cites to Commonwealth v.
Vandivner, 962 A.2d 1170, 79 (Pa. 2009).             The correct citation is
Commonwealth v. Vandivner, 962 A.2d 1170, 1179 (Pa. 2009).
J-S24001-15


          DID NOT THE COURT ERR BY DENYING APPELLANT’S
          MOTION TO SUPPRESS THE TESTIMONY OF WITNESS
          MARTEL DAVIS AS FRUIT OF THE POISONOUS TREE SINCE
          THE IDENTITY AND TESTIMONY OF THIS WITNESS WAS
          OBTAINED THROUGH [APPELLANT’S] SUPPRESSED AND
          INVOLUNTARY STATEMENTS TO POLICE, AND THE [TRIAL]
          COURT’S ASSERTION THAT THE IDENTITY OF MARTEL
          DAVIS AS A WITNESS WOULD HAVE BEEN INEVITABLY
          DISCOVERED WAS NOT SUPPORTED BY THE RECORD?

(Appellant’s Brief at 3).3

       “Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly abused

its discretion.”    Commonwealth v. Drumheller, 570 Pa. 117, 135, 808

A.2d 893, 904 (2002), cert. denied, 539 U.S. 919, 123 S.Ct. 2284, 156

L.Ed.2d 137 (2003) (quoting Commonwealth v. Stallworth, 566 Pa. 349,

363, 781 A.2d 110, 117 (2001)).

          Admissibility depends on relevance and probative value.
          Evidence is relevant if it logically tends to establish a
          material fact in the case, tends to make a fact at issue
          more or less probable or supports a reasonable inference
          or presumption regarding a material fact.

Drumheller, supra at 135, 808 A.2d at 904 (quoting Stallworth, supra at

363, 781 A.2d at 117-18).

       After a thorough review of the record, the briefs of the parties, the

____________________________________________


3
  Notwithstanding the phrasing of Appellant’s issue, his complaint on appeal
is that the court erred in denying his motion in limine to preclude the live,
voluntary testimony of Martel Davis at trial. The court actually suppressed
Appellant’s confession and the statement of Martel Davis obtained by police
as a result of the confession.



                                           -2-
J-S24001-15


applicable law, and the well-reasoned opinion of the Honorable Linda

Carpenter, we conclude Appellant’s issue merits no relief.        The trial court

opinion comprehensively discusses and properly disposes of the question

presented. (See Trial Court Opinion, filed August 20, 2014, at 7-8) (finding:

Martel Davis could testify at trial because he appeared in court willingly and

without force, and his testimony was voluntary; ongoing police investigation

removed taint of unlawful police conduct because investigation would have

occurred   without    Appellant’s   involuntary     statement;   police   obtained

numerous phone records and statements from other witnesses who placed

another individual with Appellant at time of shooting; police would have

continued to investigate who else was with Appellant on night of shooting,

and who else made phone calls around time of shooting; continued

investigation would have revealed identity of Mr. Davis through means

independent of Appellant’s involuntary statement; court properly concluded

taint was removed and, therefore, Mr. Davis could provide live testimony if

he appeared for trial of his own volition).         The record supports the trial

court’s decision; therefore, we see no reason to disturb it. Accordingly, we

affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.




                                      -3-
J-S24001-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/15/2015




                          -4-
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM
Circulated 05/04/2015 02:20 PM